Citation Nr: 0028445	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as due to radiation exposure.  

2.  Whether new and material evidence has been presented to 
warrant reopening the claim of service connection for a 
cardiovascular disorder on a direct basis.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to March 
1954.  

This case came to the Board of Veterans' Appeals (Board) from 
August 1994 and October 1997 decisions of the RO.  

In January 1997, the Board received evidence from the veteran 
without a waiver of consideration of the RO in accordance 
with 38 C.F.R. § 20.1304.  Thus, in April 1997, the Board 
remanded the case.  After taking the appropriate action, the 
RO returned the case to the Board.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1998.  The records show that the veteran 
later canceled a hearing that was to be held before a Member 
of the Board.  

In March 1999, the Board remanded the case for additional 
development of the record and for determination as to whether 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a cardiovascular 
disorder on a direct basis.  

In September 2000, the veteran appeared to raise the issue of 
service connection for blood and kidney disorders and skin 
cancer, claimed as due to radiation exposure in service.  As 
these matters have not been adjudicated, they are referred to 
the RO for the appropriate action.  

(The issue of service connection for a cardiovascular 
disorder claimed as due to radiation exposure is discussed in 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  In an April 1986 rating action, the RO denied the 
veteran's claim of service connection for a cardiovascular 
disability.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1986 RO decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for a 
cardiovascular disorder on a direct basis.  38 U.S.C.A. §§ 
1131, 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1986, the RO denied the veteran's claim of service 
connection for a cardiovascular disability on a direct basis.  

In April 1986, the veteran was notified of the April 1986 
decision as well as his appellate rights; however, he failed 
to file a timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a Notice of Disagreement 
within one year of the October 1987 notice of the September 
1987 rating decision, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the September 1987 RO 
decision includes VA postservice medical records which show 
treatment for a number of disorders, including coronary 
artery disease.  The new evidence also includes the May 1998 
testimony of the veteran that his current heart disease is 
the result of his exposure to radiation during his period of 
active service.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the April 1986 rating decision.  
Furthermore, the evidence is material as to the presented 
question of service incurrence for heart disease.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
cardiovascular disorder on a direct basis.  





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a cardiovascular disability 
on a direct basis, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 2000).  VA, in certain circumstances, may be obligated 
to advise the veteran of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

In September and October 2000, the veteran submitted 
additional medical evidence in support of his claims.  The 
Board points out that, pursuant to 38 C.F.R. §20.1304 (c) 
(1999), any pertinent evidence submitted by the veteran which 
is accepted by the Board must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.  The veteran 
is represented and a review of the record does not reveal 
that the veteran has waived RO consideration.  

Under these circumstances the Board must refer these records 
to the RO for initial review.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed 
cardiovascular disorder since service.  
In addition, the RO should instruct the 
veteran to submit all medical evidence 
that tends to support his assertions that 
he suffers from current cardiovascular 
disability due to radiation exposure in 
service or other disease or injury which 
was incurred in or aggravated by service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  When the above development requested 
hereinabove has been completed, the 
claims of service connection should be 
reviewed by the RO.  This review should 
consider all evidence received since the 
issuance of the previous supplemental 
statement of the case.  The RO should 
review the record to determine whether a 
well-grounded claim of service connection 
has been submitted.  If it is determined 
that the claim is well grounded, then the 
RO should undertake a de novo review of 
the claim based on the evidentiary record 
in its entirety.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 



